Opinion by
Mr. Commissioner King.
This is an action to recover a balance of $781.83, with interest, alleged to be due plaintiff from defendant on a promissory note, and was argued and submitted at the same time as the case of Sutherlin v. Bloomer, 50 Or. 398 (93 Pac. 135), in which an opinion is filed at this time. With the exception of the third error assigned in that suit, the points presented and urged in this action are the same as in that proceeding.
In disposing of the question there argued as to the sufficiency of the answer to entitle defendant to a decree of dismissal, we necessarily determined all questions involved in this appeal adversely to defendant’s contention.
Based on the authority of that case, we find there was no error in the proceedings of the court below, and its judgment must accordingly be affirmed. Affirmed.